UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                 No. 19-CR-807 (LAP)

JAIME ROSARIO, JR.,                              ORDER

                     Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

        The Government’s request to file its opposition to

Defendant’s renewed bail request in redacted fashion is

GRANTED.    (See dkt. no. 111.)   Similarly, Defendant shall file a

redacted copy of his request on the public docket.       While the

Court acknowledges Defendant’s privacy interest in his health

information, there is no need for the entire filing to be under

seal.

SO ORDERED.

Dated:      July 14, 2021
            New York, New York


                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                   1
